--------------------------------------------------------------------------------

Exhibit 10.33
 
EXECUTION VERSION
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
 
AMENDMENT No. 2
 
This AMENDMENT No. 2 (the “Second Amendment”):
 

- is effective as of May 12, 2014 (“Second Amendment Effective Date”);

 

- is entered into by and between

 
DePuy Synthes Products, LLC, utilizing the Codman Neuro brand name, with a
primary business address at 325 Paramount Drive, Raynham, MA 02767, a Delaware
company (“DSP”),  a successor of Codman and Shurtleff, Inc. (“Codman”) with
respect to the agreements that are the subject hereof, and
 
Synergetics USA, Inc., 3845 Corporate Centre Drive, O'Fallon, Missouri 63368, a
Delaware corporation ("Synergetics");
 

- further amends the Product Development and Marketing Agreement, dated as of
January 1, 2009 (the “2009 Agreement”) as previously amended by the Amendment
No. 1, dated as of October 21, 2009 (the “First Amendment”, which together with
the 2009 Agreement shall be the “Distribution Agreement”), the Distribution
Agreement having been previously entered into by and between Synergetics and
Codman; and

 

- further amends the Trademark License Agreement, dated as of January 1, 2009,
(subject:  MALIS®) as previously amended by the First Amendment (as amended, the
“Trademark Agreement”), previously entered into by Synergetics and Codman.

 
WHEREAS, Synergetics has designed and developed certain bipolar electrosurgical
forceps (as further described herein) not previously included within the scope
of the Distribution Agreement, and the parties desire pursuant hereto to extend
the scope of the Distribution Agreement and the Trademark Agreement to cover
such forceps and such other products now enumerated in Schedule A attached
hereto but which were not previously included in the respective written
agreement; and
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows.
 

1. Distribution Agreement.  The Distribution Agreement is amended by deletion of
Schedule A (Existing Products) thereof, which schedule is hereby replaced with
Schedule A attached hereto and incorporated herein and incorporated into the
Distribution Agreement hereby.  As Schedule D (Product Specifications) is no
longer applicable due to the changes in the list of Existing Products effected
hereby, Schedule D is deleted.  A new Schedule D may be added to the
Distribution Agreement at a later date when the parties have finalized the
identification of appropriate specification documents.

--------------------------------------------------------------------------------

EXECUTION VERSION
 

2. Trademark Agreement.  The Trademark Agreement is amended to remove from its
Schedule A (Products) those Products that were listed in any embodiment of the
Distribution Agreement Schedule A (Existing Products) in existence heretofore,
and further amended to insert into the Trademark Agreement Schedule A (Products)
all of the Products listed in the revised Distribution Agreement Schedule A
(Existing Products), as is incorporated hereby into the Distribution Agreement,
and is shown in Exhibit A hereto.

 

3. SPETZLER Sublicense.  The sublicense under the Spetzler License Agreement
granted to Codman by Synergetics in the First Amendment is amended to include
within the scope thereof those Spetzler-Malis branded forceps added to the
Distribution Agreement by this Second Amendment, such that all Spetzler-Malis
branded forceps listed in Distribution Agreement Schedule A (shown in Exhibit A
hereto) shall be included within the scope of the sublicense.  For clarity
regarding such sublicense, DSP shall be responsible for paying directly to the
licensor (Dr. Robert F. Spetzler) the royalty due under the sublicense, based on
DSP’s product sales, particularly such royalty due based upon DSP’s sales of
Spetzler-Malis branded forceps.




4. Miscellaneous Provisions.

a. General Representation and Warranty.  Each Party represents and warrants to
the other that the execution and delivery of this Amendment and the performance
of the obligations contemplated hereunder do not violate any law, rule or
regulation or order, judgment or decree binding upon the representing Party and
will not result in a breach of any term of the certificate of incorporation or
by-laws of the representing Party or of any contract, agreement or other
instrument to which it is a party.

 

b. Governing Law. The Amendment shall be governed by and construed in accordance
with the laws of the State of New Jersey, without giving effect to the choice of
law provisions thereof.




c. Counterparts.  This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  An executed counterpart
of this Second Amendment delivered by electronic means (such as telephonic
facsimile or electronic mail) shall have the same binding effect as if delivered
as a paper copy bearing an original, hand-written signature.

[Remainder of page intentionally left blank.  Signatures appear on following
page.]
 
Amendment No. 2 to Distribution Agreement
DSP (Codman) - Synergetics

--------------------------------------------------------------------------------

EXECUTION VERSION
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as on the day and year first
above written.
 
DEPUY SYNTHES PRODUCTS, LLC
 
By:
/s/ Peter K. Stebbins
 

Name:
Peter K. Stebbins
 
Title:
VP Strategic Planning for DePuy Synthes
 
 
VP Business Development, Codman
 



SYNERGETICS USA, INC.
 
By:
/s/ David M. Hable
 

Name:
David M. Hable
 
Title:
President and Chief Executive Officer
 

 
Amendment No. 2 to Distribution Agreement
DSP (Codman) - Synergetics


--------------------------------------------------------------------------------

EXECUTION VERSION
 
Exhibit A
to Amendment No. 2


SCHEDULE A - EXISTING PRODUCTS


[Redacted** (5 pages)]


** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
 
 
Exhibit A
 
to Amendment No. 2
 
to Distribution Agreement
 
DSP (Codman) - Synergetics

 
 
Page 1 of 1

--------------------------------------------------------------------------------